—In an action, inter alia, to permanently enjoin the defendants from operating a certain homeless shelter, and to compel compliance with certain rules and regulations, the plaintiffs appeal from a judgment of the Supreme Court, Kings County (R. Goldberg, J.), dated June 4, 1998, which, upon an order of the same court dated- February 24, 1998, granting the respective motions of the defendants City of New York, Department of Homeless Services, and Human Resources Administration, and the Church Avenue Merchant Block Association, to dismiss the complaint pursuant to CPLR 3211 (a) (5) as time-barred, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly dismissed the plaintiffs’ action as time-barred (see, CPLR 217, 7801, 7803). S. Miller, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.